 150DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the basis of the above findings of fact and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Peninsula Asphalt & Construction Company is engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2.Each of the Unions named herein is a labor organization within the meaningof Section 2(5) of the Act.3.All production and maintenance employees in the Company's paving and plantoperations, exclusive of office clerical employees, watchmen, and supervisors asdefined in Section 2(11) of the Act, constitute a unit appropriate for the purposeof collective bargaining within the meaning of Section 9(b) of the Act.4.The Unions, by virtue of the certification issued by the Michigan Labor Media-tion Board, were on October 24, 1958, and at all times thereafter have been, theexclusive representative of all the employees in the aforesaid appropriate unit forthe purpose of collective bargaining within the meaning of Section 9(a) of the Act.5.By refusing to bargain collectively with the Unions as the exclusive bargainingrepresentative of the employees in the aforesaid appropriateunit,as found above,the Respondent has engaged in and is engaging in unfair labor practices within themeaning of Section8(a) (5) of the Act.6.By unilaterally granting wage increases to employees in the bargaining unitwithout notifying or negotiating with the exclusive representative of the employees,the Respondent has engaged in and is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act.7.By refusing to reemploy John R Harrand, Lawrence Haines, Paul Johnson,Harry G. Arnold, and George E. Killingbeck, the Respondent has engaged in andis engaging in unfair labor practices within the meaning of Section 8(a)(3) of theAct.8.By the foregoing conduct the Respondent has interfered with, restrained, andcoerced its employees in the exercise of their 'rights guaranteed in Section 7 of theAct and thereby has engaged in and is engaging in unfair labor practices within themeaning of Section 8(a) (1) of the Act.9.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]Norrich Plastics Corp.andLocal 517,International Production,Service & Sales EmployeesandNorrich Plastics EmployeesUnion,also known as Collective Bargaining Committee, Partyto the Contract.Case No. f-CA-6535. April 12, 1960DECISION AND ORDEROn December 18, 1959, Trial Examiner A. Bruce Hunt issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, and further finding that the Respond-ent had not engaged in other unfair labor practices alleged in the com-plaint, all as set forth in the copy of the Intermediate Report attachedhereto.Thereafter, the General Counsel and Respondent filed ex-ceptions to the Intermediate Report and supporting briefs.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Bean and Fanning].1127NLRB No. 25. NORRICH PLASTICS CORP.151The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Norrich PlasticsCorp.,New York, New York, its officers, agents, successors, andassigns, shall :1.Cease and desist from :(a)Dominating or interfering with the administration of NorrichPlastics Employees Union, or with the formation or administrationof any other labor organization, and contributing support to saidorganization or to any other labor organization.(b)Recognizing or in any manner dealing with Norrich PlasticsEmployees Union, or any reorganization or successor thereof, as arepresentative of any of its employees concerning grievances, labordisputes, wages, rates of pay, hours of employment, or conditions ofwork.(c)Discouraging membership in Local 517, International Produc-tion, Service & Sales Employees, or in any other labor organizationof its employees, by discharging, refusing to reinstate, or otherwisediscriminating against any of its employees because of their con-certed or union activities.(d) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist Local 517, International Produc-tion, Service & Sales Employees, or any other labor oaganization, tobargain collectively through representatives of their own choosing,and to engage in other concerted activities for the purpose of collec-tive bargaining or other mutual aid or protection or to refrain fromany or all such activities, except to the extent that such right may beaffected by an agreement requiring membership in a labor organiza-tion as a condition of employment, as authorized in Section 8(a) (3)of the Act, as modified by the Labor-Management Reporting and Dis-closure Act of 1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Withdraw all recognition from, and completely disestablish,Norrich Plastics Employees Union as a representative of any of itsemployees for the purpose of dealing with it concerning grievances, 152DECISIONS OF NATIONAL LABOR RELATIONS BOARDlabor disputes, wages, rates of pay, hours of employment, or conditionsof work.(b)Offer Dionisio Nunez, Marion Mergestik, Ann Millerman, andEmanuel Quezel immediate and full reinstatement to their former orsubstantially equivalent positions, without prejudice to their seniorityand other rights and privileges previously enjoyed, and make wholeeach of them plus Howarth Gobarth, Pedro Rodriguez, Tito Gon-zales, and Manuel Colon in the manner set forth in the section of theIntermediate Report entitled "The Remedy."(c)Preserve and, upon request, make available to the Board orits agents, for examination and copying, all payroll records and re-ports, social security payment records, timecards, personnel recordsand reports, and all other records necessary or appropriate to analyzethe amounts of backpay and other benefits due and the right of em-ployment under the terms of this Order.(d)Post in conspicuous places at its plant, including all placeswhere notices to employees are customarily posted, copies of the noticeattached hereto marked "Appendix." lCopies of said notice, to befurnished in both the Spanish and English languages by the RegionalDirector for the Second Region, shall, after being duly signed by theRespondent's representative, be posted by it immediately upon receiptthereof, and maintained by it for at least 60 consecutive days there-after.Reasonable steps shall be taken by the Respondent to insurethat said notices are not altered, defaced, or covered by any othermaterial.(e)Notify the said Regional Director, in writing, within 10 daysfrom the date of this Order, what steps have been taken to complyherewith.IT Is FURTHER ORDERED that except as otherwise found herein, theallegations of the complaint be, and they hereby are, dismissed.1In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted tor the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in'order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT dominate or interfere with the administration ofNorrich Plastics Employees Union, or with the formation or ad-ministration of any other labor organization, nor will we con- NORRICH PLASTICS CORP.153tribute support to Norrich Plastics Employees Union or to anyother labor organization.WE WILL NOT recognize or in any manner deal with NorrichPlastics Employees Union, or any reorganization or successorthereof, as a representative of any of our employees concerninggrievances, labor disputes, wages, rates of pay, hours of employ-ment, or conditions of work.WE WILL NOT discourage membership in Local 517, Interna-tional Production, Service & Sales Employees, or in any otherlabor organization of our employees, by discharging, refusing toreinstate, or otherwise discriminating against any of our em-ployees because of their concerted or union activities.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in , the exercise of the right to self-organization, to form labor organizations, to join or assist Local517, International Production, Service & Sales Employees, orany other labor organization, to bargain collectively throughrepresentatives of their own choosing, or to engage in other con-certed activities for the purpose of collective bargaining or othermutual aid or protection, or to refrain from any or all of suchactivities, except to the extent that such right may be affected byan agreement requiring membership in a labor organization asauthorized in Section 8(a) (3) of the Act, as modified by theLabor-Management Reporting and Disclosure Act of 1959.WE WILL withdraw all recognition from, and completely dis-establish, Norrich Plastics Employees Union as a representativeof any of our employees for the purpose of dealing with us con-cerning grievances, labor disputes, wages, rates of pay, hours ofemployment, or conditions of work.WE WILL offer Dionisio Nunez, Marion Mergestik, Ann Miller-man, and Emanuel Quezel immediate and full reinstatement totheir former or substantially equivalent positions, without preju-dice to any seniority or other rights or privileges previouslyenjoyed.WE WILL make whole Dionisio Nunez, Marion Mergestik, AnnMillerman, Emanuel Quezel, Howarth Gobarth, Pedro Rod-riquez, Tito Gonzales, and Manuel Colon for any loss of pay theyhave suffered as a result of our discrimination against them.All our employees are free to become or remain, or to refrain frombecoming or remaining, members in good standing of Local 517, In-ternational Production, Service & Sales Employees, or any other labororganization, except to the extent that this right may be affected byan agreement in conformity with Section 8(a) (3) of the National 154DECISIONS OF NATIONAL LABOR RELATIONS BOARDLabor Relations Act, as modified by the Labor-Management Report-ing and Disclosure Act of 1959.NORRICH PLASTICS CORP.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered,defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis proceeding involves allegations that the Respondent, Norrich Plastics Corp.,violated Section 8(a)(1), (2), and (3) of the National Labor Relations Act, 61Stat. 136.On September 8, 9, and 10, 1959, Trial Examiner A. Bruce Hunt con-ducted a hearing at New York, New York; at which the General Counsel, theRespondent, and Norrich Plastics Employees Union, herein called NPEU, wererepresented.No appearance was entered for Local 517, International Production,Service & Sales Employees, herein called Local 517.Upon the entire record in thecase and from my observation of the witnesses, I make the following.FINDINGS OF FACT1.THE RESPONDENTThe Respondent, a New York corporation, has its office and place of business inNew York City where it is engaged in the manufacture and sale of plastics, metalcomponents for electronic and commercial industries, and related products.During1958 the Respondent shipped products valued in excess of $50,000 from its plantdirectly to points outside the State of New York.There is no dispute, and I find,that the Respondent is engaged in commerce within the meaning of the Act.H. LOCAL 517; NPEULocal 517 and NPEU are labor organizations admitting to membership employeesof the (Respondent.III.THE UNFAIR LABOR PRACTICESA. The issuesOur principal issues are whether the Respondent violated the Act by (1) domi-nating and interfering with the formation and administration of NPEU; (2) exe-cuting and maintaining in effect a collective labor agreement with NPEU; and (3)dischargingDionisioNunez and refusing to reinstate him and certain strikingemployees.B. The eventsDuring March 1959, Nunez spoke with an organizer for Local 517 and suggestedthat an effort be made to organize the plant.On March 16 the president of Local517, Phillip Goldstein, sent two organizers to interview employees.On March 17Goldstein and an organizer spoke with employees outside the plant during the lunchperiod.Later that afternoon, when the work of the day shift had ended, a meetingof employees was held at Chelsea Bar & Grill across the street from the plant.Goldstein, who previously had received signed union designations, received additionalones.Nunez and Sylvia Rodriguez were selected to join representatives of Local517 at bargainingsessionswith the Respondent.Rodriguez soon became activein formation of NPEU, however.On March 18 Goldstein called at the plant and talked with Norman Thaw,Richard Thaw, and Frank Guzman, the Respondent's president, vice president,and plant superintendent, respectively.Goldstein claimed to represent the employeesand asked for recognition.Guzman asked how he could know that Local 517represented the employees.Goldstein, having in mind Nunez and Rodriguez,replied that a committee had been selected by the employees and that the memberscould be called from their places of work.Guzman rejected the suggestion.Gold- NORRICH PLASTICS CORP.155stein produced some union cards but refused to let Guzman inspect them. It wasagreed that Guzman and Reuben Silver,an organizer,would go into the productionarea and select two employees at random.Theyreturned with N,%niiez and AlbaMarlene Cartaya.Goldstein then listed Local 517's demands.Not han Thaw andGuzman said that they were powerless to act upon the demands because an unidenti-fied "big boss" was in Florida.Goldstein waited outside the plant for the balanceof the day but recognition was not forthcoming.'On March 18 and 19, Norman Weiss, who worked on the day shift,engaged inactivitywhich was a forerunner to formation of NPEU.Weiss testified that heisa "working foreman"and that,as such,at the time of his activity he did notbelieve that he would be eligible for membership in the organization which hesought to have created?Weiss testified also that on March 18, about 1ihoursafterwork on the day shift had ended,he went to Guzman and asked whetherthe Respondent would recognize"an inside union,"that Guzman answered affirma-tively, that he said to Guzman that he would ascertain how many of the employeesfavored such a union,and that Guzman told him to do as he wished.3After talkingwith Guzman,Weiss went among the approximately 20 employees on the nightshift and solicited their signatures to a paper which,according to Weiss, was cap-tioned,in substance,that the signers"wanted their own union,independent union."All of those employees signed.Weiss testified that he began soliciting signaturesabout 6:30 o'clock and that he spent about 2 hours in the solicitations.We waspaid at his overtime rate from 4:30 to 9:45 o'clock.No one of more authoritythanWeiss was in the plant that night .4The next morning Weiss solicited signa-tures of employees on the day shift.He was less successful,however, and he testi-fied that employees were"nervous and afraid,"believing that the Respondent hadsent him around with the paper,and that he ceased his efforts and destroyed it.While soliciting on March 19,Weiss was aided by Cartaya who translated hisremarks to the Spanish-speaking employees.Three employees testified concerning the solicitation of them to sign the paper.Marion Mergestik,who went on strike as described below,testified thatWeiss askedher to sign a "petition"against Local 517 and that she refused.She testified alsothatWeiss solicited her signature more than once and that he pressed her to stateher objections to signing.Rodriguez testified that she could not recall who solicitedher signature but that she was told,"If you don't want to be bothered any more,if you don'twant a union, just sign here."Rodriguez testified also that nothing wassaid to her about the formation of a union.Nunez testified that Weiss spoke tohim of a petition for the employees'"own union,"thatWeiss thrice unsuccessfullysolicited his signature,and that upon the third occasion Weiss quoted Guzman as3The findings concerning this conversation are based upon the credible testimony ofGoldstein and Nunez.Cartaya, who became president of NPEU, was not a witness, norwas Richard Thaw.Norman Thaw, who was a witness,did not testify concerning theconversationThus, the Respondent'sevidence,in partial contradiction of that ofGoldstein and Nunez,was given by Guzman.According to Guzman,Goldstein requestedrecognition as the representative of the production and maintenance employees,produceda pack of union cards,but did not claim to represent a majority.Guzman testifiedfurther that he inquired whether Local 517 possessed majority status,that Goldstein re-plied that Local 517 would have a majority"very soon," and that Guzman then said thathe would.be happy to recognize Local 517 when Goldstein could prove that a majority hadbeen obtainedGuzman also testified that there was no reference to a "big boss."I can-not credit Guzman's denial that Goldstein claimed to represent a majority of the em-ployeesHe impressed me as an unreliable witness and his testimony is rejected in otherinstances described below.In this instance,an affidavit which he executed on April 24,1959, contradicts his testimony concerning the conversation with Goldstein.Accordingto the affidavit,"I [Guzman] recall that Goldstein made a long list of demands,and saidthat he represented a majority of the employees In addition,I recall Goldstein tellingus (Norman Thaw,Richard Thaw and myself)'If you don't come across we are goingto put you out of business'I recall that we told him'that we would think it over'."The quoted statements make it clear, contrary to Guzman's testimony,that Goldstein didclaim that Local 517 had been designated by a majority of the employees.2 The contract between the Respondent and NPEU, described below, excludes workingforemen from the bargaining unit.8 Guzman's testimony concerning the conversation corresponds largely with that ofWeiss4Guzman testified that there is no foreman on the night shiftWeiss testified thatGuzman and the Thaws left the plant before he began to solicit signatures. 156DECISIONS OF NATIONAL LABOR RELATIONS BOARDhaving said that Nunez would be discharged if Nunez did not sign. I credit thetestimony of Mergestik,Rodriguez,and Nunez.5At thispoin an issue to be decided is whether the Respondent is responsible forWeiss' activity.The General Counsel asserts,and the Respondent denies, thatWeiss is a supervisor within the meaning of the Act. Both Weiss and Guzman testi-fied in accord with the Respondent's position although Weiss characterized himselfas a "working foreman."Guzman insisted that there was only one foreman inthe plant, a person other than Weiss.There is testimonycontraryto that of Weissand Guzman but I believe it is unnecessary to recite it because of admissions inGuzman's affidavit.That affidavit,already mentioned in footnote 1, was executedbeforeWeiss' activity was put in issue by issuance of the complaint.It names sixforemen and recites,in part:.Norman Weiss,foreman of the Tool room, day shift, he supervisesand direct two (2)employees.There isno second shift foreman in the Toolroom. . . . The foremen are in charge of their departments,they have theauthority to mildly discipline employees under their direction. . . . The fore-men are responsible for the work performedby employees under their super-vision.The foremenhavethe authority to recommend the discharge ofemployees working under them. . . .Guzman was called as a witness by both the General Counsel and the Respondent.The General Counsel called him under rule 43(b) of the FederalRules of CivilProcedure,and the Respondent and NPEU conceded that he was properly calleda "managing agent"of the Respondent.I hold thatthe quoted portions of his affi-davit constitute admissions against the Respondent's interestsIfind that Weissisa supervisor within the meaningof the Act.In any event,assumingarguendothatWeiss is not such a supervisor,he was the Respondent's agent while engagedin the activity described herein.This is so because his initialactivitytook place,with the Respondent's knowledge,after his regular working hours and he was com-pensated therefor.Thus, as we have seen,Weiss testified that on March 18 hisregular working hours had ended when he spoke with Guzman and received Guz-man's approval to canvass employees on the night shift and that he spent about 2hours in soliciting signatures.He was paid at his overtime rate for the time spenton that day in talkingwithGuzman and in soliciting.During the morning of March 19, Weiss and Guzman spoke concerning theactivity in which Weiss had engaged.Weiss testified that he did not tell Guzmanof having solicited signatures to the paperbut thathe said instead that he had can-vassed the night-shift employees and that they all appeared to favor the formationof "their own union."He testifiedfurther that,although only about 5 employeesof the approximately 20 onthe day shifthad signed the paper,he told Guzmanthat he had found few employees on that shiftwho didnot also favor forming"their own union" andthatGuzman's reaction was to direct him to send to Guzmana few employees"to representthem [all]."Cartayaand Rodriguez soon calledupon Guzman.According to Guzman,he was asked whether the employees mightform their own union and he repliedthathe had no power to assistthem, that theyshould seek"competent help," and that if they should be able to form a unionhe would "accept it."During that same morning,Local 517'spresident,Goldstein,again called uponGuzman andNorman Thaw.Goldstein was informed that they were expectingthe unidentified"big boss" soon.That afternoon Guzman discharged Nunez, undercircumstances described in section III, D,below.Nunez went outside the plantwhere he told Goldstein of the discharge.Goldstein then went to Guzman andunsuccessfully protested the discharge.iWeiss' testimony, to some extent, is contrary to that of the three named employeesHe testified that he expressed no threat to anyone in order to obtain a signature, that heexplained to employees that the paper was "for their own union," and that he told someof them that the circulation of the paper was his "own idea" and for his "own personalknowledge and it would go no further than here if they signed it or not " I cannot creditWeiss' denial that he told Nunez that Guzman had threatened to discharge Nunez ifNunez did not signWeiss was not content to accept Mergestik's and Nunez' refusals tosign, but repeated his solicitations in his effort to forestall the organizing activities ofLocal 517It is reasonable to conclude that Weiss would not have stopped short ofmaking a threat9Guzman sought to repudiate the statements in the affidavit by testifying that he hadnot read them carefully before signing the document and that he had merely "glanced"through it.He acknowledged, however, that he had made corrections in it and, indeed,that some pages had to be rewritten because of his corrections. NORRICH PLASTICS CORP.157About 4:30 o'clock that afternoon,when the shifts changed,most of the em-ployees on the day shift joined employees on the night shift in attending a meetingin the plant.?The employees selected two persons from the day shift,Cartaya andRodriguez,and two from the night shift,Luis Ayala and Demetrio Martinez, as acommittee to represent them.No foreman appears to have been present.Approvalwas given to certain demands to be presented to management,but the record isunclear concerning when the demands were formulated,as set out in the footnote.8The employees suffered no loss of pay for the time spent at the meeting.On the same or the next day, members of the committee called upon Guzman andNorman Thaw and submitted the demands.With one exception,they were granted.On March 20, about 7 of the approximately 40 employees began a strike in protestof the Respondent's actions including the discharge of Nunez.Picketing occurreddaily.On March 23, Norman Thaw and the committee members executed a collectivelabor agreement between the Respondent and "the duly elected collective bargainingcommittee of the employees of the Norrich Plastics Corporation."As "proof"that the committee had been selected by a majority of employees,Guzman testifiedthat he accepted their word that they had been "elected by the complete shop."On or about March 26, the strike ended.Goldstein asked Guzman to reinstateNunez, who had been discharged,and the strikers.Guzman answered that hewould reinstate only Howarth Gobarth,who appears to have been reinstatedpromptly.During May Pedro Rodriguez,Tito Gonzales, and Manuel Colon werereinstated.At the time of the hearing, Mergestik,Ann Millerman,and EmanuelQuezel had not been reinstated.9Subsequent to March 26,the activity which had led to creation of the committeewas continued and it crystallized in the formation of NPEU.At an undisclosedtime, the committee members visited the Board'sRegional Office seeking advice,and they were paid by the Respondent for the time consumed by the visit.SylviaRodriquez testified that a field examiner suggested that they consult an attorney.Thereafter,Attorney Samotin was retained.At a meeting of employees,officersof NPEU were elected and, according to Rodriguez,the officers were authorizedto have a constitution and bylaws prepared.Samotin prepared such a documentbut, at the time of the hearing,the employees had not voted upon its acceptance.The record does not disclose the extent to which employees are members of7Mergestik did not attend the meetingHer testimony concerning a simultaneous eventgives rise to the allegation that Guzman was engaged in keeping"under surveillance ..[another]meeting and other concerted activities"of employees.As Mergestik left theplant,Richard Thaw asked her not to talk with representatives of Local 517 who wereoutsideNevertheless,as she passed Goldstein,she arranged to meet him within a fewminutes at the Chelsea Bar & Grill across the street.Sometime later,asMergestik pre-pared to leave that establishment,she noticed that Guzman was seated outside in front ofa garageAlthough Richard Thaw was not a witness and Guzman did not testify con-cerning the incident,the most that can be said for Mergestik's testimony is that it maycreate a suspicion that Guzman was seated there in order to learn what was taking placein the Bar & Grill.Mergestik testified, however,that there was no meeting of Local 517'sadherents in progress in that establishmentShe, Nunez,and "a couple of other boys"were the only employees conversing there with Local 517's representatives.Moreover,there is no evidence that Guzman could see,or sought to see,anyone in the establishmentor could hear,or sought to hear, anything that was said therein,and Mergestik testifiedthat from her observation of Guzman she could not say that he was not waitingfor hisauto to be delivered by an attendant at the garage.Under all the circumstances, I findthat there has been a failure of proof in connection with this allegation8 There is evidence that at the meeting some employees suggested improvements in work-ing conditions to be presented to management and that, after the meeting,members ofthe committee called upon Weiss, who made a list of the improvementsOn the otherhand,there is evidence that before the meeting Cartaya and perhaps Rodriguez,both ofwhom had called upon Guzman as described above, called upon Weiss, asked him to reducecertain demands to writing,and thereafter at the meeting obtained the employees'approvalof the demandsThe conflict need not be resolved.Whatever may be the time when alist of demands was prepared,it is clear that Weiss assisted in the preparation9The Respondent denies that Mergestik,Millerman,and Quezel applied for reinstate-ment.In rejecting the denial,I credit the testimony of Goldstein that he asked for thereinstatement of all strikers plus Nunez.Moreover,Guzman acknowledged that Goldsteinrequested the reinstatement of all strikersFinally,the testimony of Mergestik andColon establishes that Mergestik individually applied for reinstatement,and Guzman soacknowledged in his affidavit. 158DECISIONS OF NATIONAL LABOR RELATIONS BOARDNPEU. Although AttorneySamotin saidat the hearing that he had "some cards"at hisoffice,he did not produce them.The recorddoes disclose,however, thatNPEU has no funds, a decision having been made to postpone the collection ofduespending the outcome of the issues herein.The parties are agreed that NPEUhas succeeded the committeeas a party to the collective labor agreement with theRespondent.C. Conclusions concerning NPEUThe General Counsel advances various theories to support his contentions thatthe Respondent's relationswith NPEU, and with the committee which preceded it,were violative of the Act. It is unnecessary to discuss each theory. It sufficesto say that the evidence leaves no doubt that NPEU is the Respondent's creature.We have seen that the initial move toward formation of NPEU was a conversationbetween Guzman and Weiss in which the former approved Weiss' remaining in theplant after his normal working hours, and at overtime pay, in order to promote theformation of NPEU.We have seen too that Weiss' activitycontinuedon the fol-lowing day and that it was vigorous, including a threat to Nunez and repeatedsolicitations ofMergestik and Nunez as means of inducing those two employees tosigna paper which he was circulating.Thereafter Weiss assisted employees in pre-paring a list of improvements in working conditions to be presented to management.Finally, we haveseenthat, in matters relating to the committee and NPEU, theemployeesmet oncompany time and property and that upon one occasion themembers of the committee were paid for the time spent in visiting the Board'sRegional Office to seek advice. In sum, every encouragement and assistance wasgiven by the Respondent to the committee and to NPEU, which contrasts with thehostility displayed by the Respondent toward Local 517.Recognition of the com-mittee by the Respondent came quickly, along with execution of a contract, not-withstanding the pending claim of Local 517 that it represented the employeesIfind that the Respondent promoted the movement which culminated in formationof NPEU and that the Respondent has dominated that labor organization and con-tributed support to it, and to its predecessor committee, in violation of Section8(a)(2) and (1) of the Act. I find also that the Respondent's recognition of thecommittee, and its execution of the contract, constituted restraint and coercion ofemployees in violation of Section 8(a) (1) and support to the committee in viola-tionof Section 8(a) (2).D. The discharge of NunezNunez was hired about September 1958 at $40 weekly.He operated automaticscrew machines.Within about 6 weeks he received two wage increases totaling $8weekly.He was discharged after approximately 6 months' employment.According to Guzman, Nunez was "totally unreliable and irresponsible" andbrought about much discord between the Respondent and its customers by faultywork and by causing late deliveries of goods.Although the Respondent did notsupport Guzman's testimony by identifying any customer who may have complainedof faulty or delayed work by Nunez, the Respondent did offer additional testimonythat Nunez was incompetent.Ayala, an officer in NPEU and an employee on thenight shift who performed work like that done by Nunez on the day shaft, testifiedthat upon variousoccasionshe reported to Guzman that he had observed machinedparts which had been poorly made and which he believed had been Nunez' work.Ayala also testified that a day or so before Nunez' discharge, Ayala showed toGuzman certain defective work.Guzman, in testifying about the last-mentionedincident,asserted that on the day before Nunez' discharge, after Nunez had left theplant at the end of the day shift, Ayala showed the material to Guzman, that theerror in workmanship had been made by Nunez in performing a "rush" job, that theloss approximated $90, and that Guzman decided to discharge Nunez.On theother hand, Nunez, while acknowledging that he had made errors shortly afterbeginning work, denied that he had worked on a rush job just before his discharge,that he had improperly performed his work at about that time, and that Guzman hadcriticized him during the month in which he was dischargedI cannot credit the testimony of Guzman and Ayala.Guzman, as already found,was a demonstrably unreliable witness.Ayala, as an officer in NPEU, was not adisinterestedwitnessIf they are believed, one must conclude that Nunez was anotoriously inefficient employee throughout most of the approximately 6 monthsof his employment.We have seen, however, that Nunez received two wage increases.We have seen too that Nunez was the most active employee in behalf of Local 517,that he refused to sign the paper which Weiss circulated, and that Weiss told himthat Guzman had said that a discharge would follow a continuedrefusal to sign.In addition, there is the credible testimony of Nunez and Goldstein that Guzman said NORRICH PLASTICS CORP.159to them in separate conversations that Nunez was discharged because he was atroublemaker and the employee who had brought Local 517 into the plant.10 I findthat the Respondent, by discharging and refusing to reinstate Nunez, violated Section8(a)(3) and (1).E. The strike and the refusals to reinstateAs recited, on March 20, a few employeesbegana strike in protest of the Respond-ent's actions.The strike continued for about a week and ended with a cessation ofpicketing and with Goldstein's request of Guzman that all strikers be reinstated.With the possible exception of Gobarth, no striker was reinstated promptly. PedroRodriguez, Gonzales, and Colon were reinstated during May.Mergestik, Millerman,and Quezel had not been reinstated at the time of the hearing. Since the strike wascaused by the Respondent's unfair labor practices, the seven named employees wereunfair labor practice strikers and, therefore, were not vulnerable to refusals toreinstate them. I find that the Respondent, in refusing to reinstate the striking em-ployees promptly, violated Section 8(a) (3) and (1).IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section I, have a close,intimate, and substantial relation to trade, traffic, and commerce among the severalStates, and tend to lead and have led to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in unfair labor practices, I shallrecommendthat it cease and desist therefrom and that it take certain affirmativeaction designed to effectuate the policies of the Act.Since the Respondent has dominated and interfered with the formation and admin-istration of NPEU, and has contributed support thereto, I shall recommend that theRespondent cease and desist from such conduct and that it withdraw recognitionfrom and completely disestablish NPEU as the representative of any of its employeesfor the purpose of dealing with it concerning grievances, labor disputes, wages, ratesof pay, hours of employment, or conditions of work.Nothing in these recommenda-tions,however, shall be deemed to require the Respondent to vary or abandon thosewage, hour, seniority, or other substantive features of its relations with its employees,established in performance of its contract of March 23, 1959, with NPEU, or toprejudice the assertion by the employees of any rights they may have under suchagreement.Since the Respondent invalidly discharged Nunez and refused to reinstate certainunfair labor practice strikers promptly, I shall recommend that the Respondent offer'Nunez, Mergestik, Millerman, and Quezel immediate and full reinstatement to theirformer or substantially equivalent positions(The Chase National Bank of the Cityof New York, San Juan, Puerto Rico, Branch,65 NLRB 827), without prejudice totheir seniority or other rights or privileges, and that the Respondent make wholeeach of them and the other strikers for any loss of pay he or she may have sufferedas a result of the discrimination, by payment to him or her of a sum of money equalto that which he or she normally would have earned from the date of the discrimina-tion11 to the date of a proper offer of reinstatement, 12 less his or her net earnings(Crossett Lumber Co.,8 NLRB 440, 497-498) during said period, the payment to becomputed upon a quarterlybasis inthe manner established inN.L.R.B. v. Seven-UpBottling Company of Miami, Inc.,344 U.S. 344. I shall recommend also that theRespondent preserve and make available to the Board or its agents, upon request,10 Guzman's version of his conversation with Nunez upon the occasion of the dischargecontains an implicit denial that he said the reason for the discharge was Nunez' activityin behalf of Local 517.But Guzman did not deny having had -the conversation withGoldstein when the latter protested Nunez' discharge and having made the remarksattributed to him by Goldstein.11For Nunez, this date is the date of his discharge, March 19, 1959. For the strikers,this date is the date upon which Goldstein asked Guzman to reinstate them, on or aboutMarch 26, 1959.13 For Gobarth, Pedro Rodriguez, Gonzales, and Colon, all of whom have been re-instated, this date is the date of their respective reinstatements.For Nunez, Mergestik,Millerman, and Quezel, who have not been offered reinstatement, the date is in the future. 160DECISIONS OF NATIOIQAL LABOR It,EJ TIONS BOARDfor examination and copying,all payrollrecords,social security payment records,timecards,personnel records and reports,and allotherrecords necessary to analyzethe amountsof backpayand the rights to reinstatement under the terms of theserecommendations.In order tomake effective the interdependent guarantees of Section7 of the Act,I shall recommend further thatthe Respondent cease and desist from infringing inany manner upon the rights guaranteed in said section.lishing Company,312 U.S.426; N.L.R.B.v.EntwistleMfg. Co.,120 F. 2d 532(C.A. 4).Upon the basis of the abovefindings of fact and upon the entire record in the case,I make the following:CONCLUSIONS OF LAw1.Local 517 and NPEUare labor organizations within the meaning of. Section2(5) of the Act.2.By dominatingand interferingwith theformation and adminstrationof NPEU,and contributingsupport thereto,the Respondent has engaged in and is engaging inunfair labor practices within themeaning of Section 8(a) (2) ofthe Act.3.By discriminatingin regardto the hireor tenure of employment of Nutlet andthe striking employees, thereby discouragingmembershipin Local 517,the Respond-ent has engagedin and is engaging in unfair labor practices within the meaning ofSection 8 (a) (3) of the Act.4. By interfering with, restraining,and coercing its employees in the exercise ofthe rights guaranteed in Section 7 of the Act,the Respondent has engaged in and isengaging in unfair labor practices within themeaning of Section 8(a) (1) of the Act.5.The aforesaid unfair labor practicesaffect commerce within the meaning ofSection 2(6) and (7) of the Act.[Recommendations omitted from publication.]Pay Less Drug Stores,PetitionerandRetail Food Clerks.Union,Retail Clerks International Association,Local 870,AFL-CIO.Case No. _30-RM-331.April 12, 1960DECISION AND DIRECTIONOF ELECTIONSUpon a petition duly filed under Section 9(c) of the National LaborRelations Act, a hearing was held before Albert Schneider,hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are herebyaffirmed.Uponthe entire record in this case,the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.Thelabor organization involved claims to represent certain em-ployees of the Employer.3.The Employer-Petitioner seeks a representation election in aunit composed of employees at its new Hayward,California,retaildrugstore.The Unioncontends that there is a contractual bar to thisproceeding,and further that, under the circumstances,the requestedsingle-store unit is inappropriate in view of the Employer's priorbargaining on a multiemployer basis.The Employer,Pay Less Drug Stores, is a California corporationoperating about seven retail drug establishments in the State of127 NLRB No. 24.